DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the foot openings".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the foot opening".  There is insufficient antecedent basis for this limitation in the claim. Claim 16, from which the claim depends, recites “two foot openings”.  It is unclear whether the limitations of claim 17 refer to only one or both of the previously recited foot openings.
Claim 18 recites the limitation "the foot opening".  There is insufficient antecedent basis for this limitation in the claim. Claim 16, from which the claim depends, recites “two foot openings”.  It is unclear whether the limitations of claim 17 refer to only one or both of the previously recited foot openings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-8 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grisdale (US 8,012,071).
Regarding claim 1, Grisdale teaches an exercise apparatus comprising: a loop (12) of stretchable material (column 5 lines 12-14) sized to be engaged with a front of a user's hips (Grisdale’s device is capable of being engaged with the user’s hips) and with feet of the user (see Fig. 1); and a foot opening (42) formed at least partially by the loop, the foot opening sized to receive a foot of a user such that when the foot is engaged with the foot opening and the loop is engaged with the front of the user's hips, the user may apply a force against the loop, causing a stretching of the material (Grisdale’s device is considered to be capable of this function, as Grisdale teaches at column 7 lines 57-64 that the size of the loop can be adjusted.  The adjustment buckles 32 are configured in such a way that would allow the loop to be sized appropriately to perform this function.  Further, Grisdale’s loop or sections thereof are capable of being folded over or looped around to shorten the loop to a size which would allow this function to be performed).
Regarding claim 2, Grisdale teaches wherein the apparatus has exactly two foot openings (see Fig 1).
Regarding claim 3, Grisdale teaches the apparatus has only one foot opening (Grisdale’s foot openings are formed by two adjacent straps which are spread apart to create an opening. When they are not spread apart, there are no openings. Grisdale’s device can be configured such that only one of the sections is spread apart to create a single opening).
Regarding claim 4, Grisdale teaches the loop is a closed loop (see Fig. 1).
Regarding claim 5, Grisdale teaches the loop does not encircle the waist of the user (see Fig. 1).
Regarding claim 6, Grisdale teaches the foot opening is defined by a strip of material (46) attached to the loop opposite to the loop.

Regarding claim 8, Grisdale teaches a shoe in each of the two foot openings (see Fig. 13).
Regarding claim 11, Grisdale teaches a length of the loop is adjustable (via buckles 32; column 7 lines 57-64).
Regarding claim 12, Grisdale teaches the length of the loop is adjustable by one of a buckle, a hook and loop connector, and a clamp (32).
Regarding claim 13, Grisdale teaches the loop is formed of a combination of stretchable and non-stretchable material (column 4 lines 4-10).
Regarding claim 14, Grisdale teaches a pad (40; column 9 lines 44-47) attached to the loop on a side opposite to the foot openings.
Regarding claim 15, Grisdale teaches the foot opening is defined by a strip of material (46) attached to the loop opposite to the loop, the strip being formed of a material which is more easily stretchable than the stretchable material of the loop (column 10 lines 11-16).
Regarding claim 16, Grisdale teaches an exercise apparatus consisting of: a loop (12) of stretchable material (column 5 lines 12-14)  sized to be engaged with a front of a user's hips (Grisdale’s device is capable of being engaged with the user’s hips) and with the feet of the user (see Fig. 1); and two foot openings (42) formed at least partially by the loop, the two foot openings each sized to receive a foot of a user such that when the foot is engaged with the foot openings and the loop is engaged with the front of the user's hips, the user may apply a force against the loop, causing a stretching of the material (Grisdale’s device is considered to be capable of this function, as Grisdale teaches at column 7 lines 57-64 that the size of the loop can be adjusted.  The adjustment buckles 32 are configured in such a way that would allow the loop to be sized appropriately to perform this function.  Further, Grisdale’s 
Regarding claim 17, Grisdale teaches the foot opening is defined by a strip of material (46) attached to the loop opposite to the loop.
Regarding claim 18, Grisdale teaches the loop is formed of two partially connected layers, and wherein the foot opening is defined on a top by one of the two layers, and on the bottom by the other of the two layers, the two layers being disconnected at the foot openings (see Fig. 13-14).
Regarding claim 19, Grisdale teaches the loop is a closed loop (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisdale (US 8,012,071) as applied to claim 2 above, and further in view of Porter (US 5,100,129).
Grisdale teaches that the user puts their feet in each of the two foot openings, but does not specifically disclose a sock in each of the two foot openings.  Porter teaches an exercise device where a user puts their foot in a foot opening, and further discloses that this can be done barefoot or with a sock or shoe (column 3, lines 33-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a user to place their feet in Grisdale’s device while wearing any over socks, shoes, or no foot covering according to the comfort of the user.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisdale (US 8,012,071) as applied to claim 1 above, and further in view of Park (US 2015/0335937).
Grisdale does not specifically disclose the loop comprises a stretchable fabric surrounding the stretchable material.  Park teaches an exercise device comprising a loop of stretchable material and a stretchable fabric surrounding the stretchable material [0004] for the purpose of preventing potential irritation from user contact with the stretchable material [0003].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Grisdale by providing a stretchable fabric cover, as taught by Park, in order to provide a more comfortable device to the user.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisdale (US 8,012,071) in view of Fano (US 2018/0178058).
Grisdale teaches a method of using an exercise apparatus comprising the steps of: placing a first foot through a first foot opening of the exercise apparatus; placing a second foot through a second foot opening of the exercise apparatus (see Fig. 13) and engaging a portion of a loop of the exercise apparatus (see Fig. 1). Grisdale fails to teach engaging the exercise apparatus with hips; and moving the hips forward while the feet are in a fixed position on the ground, the moving of the hips causing a stretching of a material of the loop.  Fano teaches a method of using an exercise apparatus comprising engaging the exercise apparatus with hips; and moving the hips forward while the feet are in a fixed position on the ground, the moving of the hips causing a stretching of a material of the loop (Figs. 16-18; [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device taught by Grisdale to perform a glute bridge exercise, as taught by Fano, in order to strengthen the glute muscles of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784